In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Sparrow, J.), dated April 7, 1987, which, upon a fact-finding order of the same court, dated February 4, 1987, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of grand larceny in the third degree, placed him on probation for a period of two years. The appeal brings up for review the fact-finding order dated February 4, 1987.
Ordered that the order of disposition is affirmed, without costs or disbursements.
We reject the appellant’s contention that the court erred in disregarding the testimony of one of the witnesses who testified in his favor. The record clearly demonstrates that the court found the witness devoid of credibility in view of his prior inconsistent oral and written statements and the vague nature of his responses during the fact-finding hearing. Inasmuch as the hearing court performed the function of the trier of the facts, it was entitled to assess the credibility of the witness and to determine that his testimony was not worthy *668of belief. We discern no basis in the record before us for disturbing the court’s determination in this regard.
Moreover, we conclude that any alleged error committed by the hearing court in curtailing the cross-examination of the complainant did not prejudice the appellant in view of the circumstances of this case and the considerable evidence of the appellant’s guilt. Lawrence, J. P., Spatt, Sullivan and Balletta, JJ., concur.